Case 1:20-cv-00905-PGG-JLC Document
Case 1:20-cv-00905-PGG-JLC Document 95
                                    96 Filed
                                       Filed 08/06/20
                                             08/07/20 Page
                                                      Page 1
                                                           1 of
                                                             of 2
                                                                2




                                   Dated: August 7, 2020
           Case 1:20-cv-00905-PGG-JLC Document 95
                                               96 Filed 08/06/20
                                                        08/07/20 Page 2 of 2




                                       CERTIFICATE OF SERVICE

                The undersigned counsel for Defendant YNAP Corporation hereby certifies that on this

 6th day of August 2020, he caused a copy of the foregoing STIPULATION OF DISMISSAL

 WITH PREJUDICE to be served by email on pro se Plaintiff at the following address:

                                   Robert G. Lopez (lesclothing@gmail.com)
                                              230 Clinton Street
                                                 Apt. #11C
                                             New York, NY 10002




                                                          John P. Margiotta




{F3633016.1 }
